Mr. Chief Justice Del Toro
delivered the opinion of the court.
The appellee herein has filed a motion to correct the transcript of the record by adding thereto a copy of a certain bond filed subsequent to the entry of the order appealed from.
The appellant has objected in writing and orally, at the hearing of the motion.
The appellee urges in support of his motion that, although, it is true that the bond was filed after the order appealed from had been entered, yet it was so filed in exercise of the right which the order itself gave him when granting him five days to substitute the attachment bond to which objection had been made.
Technically the appellant is right, because the transcript of the record required to be filed in the appellate court should contain only the proceedings on which the judgment or order appealed from is based.
It is possible that what occurred subsequent to the entry of the order may be material for the purpose of showing that what was once a real controversy has become a mere moot question, which a court of justice would not be bound to decide; but this aspect of the question has not been raised.
By reason of the foregoing, the motion for correction must be denied.
Mr. Justice Texidor took no part in the decision of this case.